Title: To Benjamin Franklin from John Dixon, 19 January 1780
From: Dixon, John
To: Franklin, Benjamin


Sir,
Williamsburg Jan. 19, 1780.
I take the liberty to enclose under cover to your Excellency a letter for my Father who lives at Hull in Yorkshire, the old Gentleman has under his care William Royle my son in law, a youth, Nephew to the late worthy William Hunter Esqr. formerly joint postmaster General of North America with yourself;— He was sent to England when a child to be cut for the stone and continued there for his Education.
The favour which I now request, is to forward the enclosed by some safe conveyance; and if the Youth should be sent by way of France during the war, pray recommend him to the care of some good Captn. coming to Virginia, the expense of which I will most chearfully defray.— Mrs. Davenport and Mrs. Dixon sisters to the late Mr Hunter join in wishing you health, happiness, and prosperity with, Sir, Your Excellencys most obedt: & very hum. sert.
J Dixon.
Copy
 Addressed: His Excellency B. Franklin Esq; / Minister and Plenipotentiary for the / United American States, at / Paris.
